Order entered September 27, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00530-CV

          IN THE INTEREST OF I.F., E.F. AND F.F., CHILDREN

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-21932

                                    ORDER

      Before the Court is the September 23, 2021 request of court reporter

Yolanda Atkins for an extension of time to file the reporter’s record. We GRANT

the request and extend the time to October 8, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE